 Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.1 Page 1 of 20



1
     Daniel Lickel (SBN 224510)
2    3533 Fairmount Ave.
     San Diego, CA 92105
3
     Phone: (858) 952-1033
4    Fax: (619) 546-0792
5

6
     Attorney for Plaintiff

7

8

9
                              UNITED STATES DISTRICT COURT
10
                            SOUTHERN DISTRICT OF CALIFORNIA
11

12
      Rimon Abaskharon, Rachel Abaskharon,
13                                                  CASE NO. '21CV275 L           MSB
14                          Plaintiffs,           COMPLAINT FOR DAMAGES FOR:
15                  vs.
                                                  (1) VIOLATION OF THE FEDERAL
16
                                                  FAIR DEBT COLLECTION PRACTICES
17    National Credit Systems, Inc.,              ACT, 15 United States Code § 1692 et seq.;

18                          Defendant.
19

20
                                          INTRODUCTION
21
            1.     Plaintiffs RIMON ABASKHARON and RACHEL ABASKHARON,
22
     through Plaintiff’s counsel, bring this action to challenge the acts of Defendant
23
     NATIONAL CREDIT SYSTEMS, INC., under the Federal Fair Debt Collection
24
     Practices Act (hereinafter “FDCPA”) regarding attempts by Defendant to unlawfully
25
     and abusively collect a debt allegedly owed by Plaintiffs causing Plaintiffs damages.
26
            2.     Essentially, Plaintiffs have been pursued for money allegedly owed as a
27
     result of their termination of their residential lease. Plaintiffs made an agreement
28
     with their prior landlord that resolved an early termination and should not owe any

                                             COMPLAINT
                                                -1-
 Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.2 Page 2 of 20



1
     money to their former landlord or Defendant who is a third-party debt collector.
2    Despite numerous attempts to dispute the alleged debt and explain the legal and
3    factual reasons why Plaintiffs owe no money, Defendant has refused to confirm that
4    Plaintiffs owe no money and cease its collection efforts.
5          3.     Plaintiffs make these allegations on information and belief, with the
6    exception of those allegations that pertain to Plaintiffs, or to Plaintiffs’ counsel,
7    which Plaintiffs allege on personal knowledge. While many violations are described
8    below with specificity, this Complaint alleges violations of the statutes cited in their
9    entirety.
10                                 JURISDICTION AND VENUE
11         4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
12   as this action arises out of Defendant’s violations of the FDCPA.
13         5.     Exercise of personal jurisdiction over Defendant comports with the
14   traditional notions of fair play and substantial justice given that Defendant
15   systematically and continuously does business in the State of California and was
16   doing such business with respect to the facts that arise in this case.
17         6.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part
18   of the events or omissions giving rise to this claim occurred within the Southern
19   District of California.
20                                          PARTIES
21         7.     Plaintiffs are natural persons, and adults, who at all times relevant to
22   this action were residents in San Diego County, California.
23         8.     Plaintiffs are informed, believe, and thereon allege that Defendant
24   National Credit Systems, Inc., is a Georgia corporation doing business in the state of
25   California. Defendant does business by sending collection letters to California.
26         9.     Defendant is a person who uses an instrumentality of interstate
27   commerce or the mails in a business the principal purpose of which is the collection
28   of debts, or who regularly collect or attempt to collect, directly or indirectly, debts


                                             COMPLAINT
                                                -2-
 Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.3 Page 3 of 20



1
     owed or due or asserted to be owed or due another; and is therefore a debt collector
2    as that phrase is defined by 15 U.S.C. § 1692a(6).
3          10.    Defendant claims that Plaintiffs are obligated to pay a debt, and
4    therefore Plaintiffs are each “consumers” as that term is defined by 15 U.S.C. §
5    1692a(3).
6          11.    These alleged financial obligations were primarily for personal, family
7    or household purposes and were therefore a “debt” as that term is defined at 15
8    U.S.C. §1692a(5).
9                                            FACTS
10         12.    Plaintiffs entered into a lease with BRE Silver MF La Jolla CA LLC
11   (commonly referred to as Avana La Jolla Apartments) on or about July 23, 2019,
12   through its manager and authorized agent.
13         13.    In about July 2019, prior to signing the aforementioned lease, Plaintiffs
14   met with the manager of Avana La Jolla Apartments, the authorized agent of their
15   former landlord, and confirmed an arrangement by which Plaintiffs would have the
16   ability to terminate their tenancy early by paying only one week’s worth of rent to
17   break their lease early because their residential unit was going to be renovated after
18   their departure. But for this arrangement being confirmed, Plaintiffs would not have
19   signed the new lease with Avana La Jolla Apartments on or about July 23, 2019.
20         14.    On or about December 2, 2019, Plaintiffs again met with the manager
21   of Avana La Jolla Apartments, the authorized agent of their former landlord, and
22   confirmed the foregoing agreed upon arrangement for early termination of
23   Plaintiffs’ lease with their former landlord.
24         15.    The manager agreed to allow early termination as of December 27,
25   2019, based on this prior agreement with payment of only 7 days of rent, ultimately
26   confirmed as $578.20, which amount Plaintiffs paid to their former landlord on or
27   before their moveout on December 27, 2019. These transactions are reflected in
28   Plaintiffs’ account history with Avana La Jolla Apartments.


                                            COMPLAINT
                                               -3-
 Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.4 Page 4 of 20



1
           16.    But for the confirmation of this agreement regarding early termination
2    of their lease, Plaintiffs would not have vacated as early as they did.
3          17.    On or about December 23, 2019, Plaintiffs met with a maintenance
4    manager of Avana La Jolla to review the condition of their apartment upon vacating
5    which the maintenance manager confirmed to be in perfect condition with no charge
6    for repair or cleaning fees. That day, pursuant to their agreement with the manager,
7    Plaintiffs surrendered possession of their apartment at Avana La Jolla.
8          18.    After vacating, Plaintiffs received collection letters from Defendant
9    dated February 14, 2020. A true and correct copy of the collection letter addressed
10   to Plaintiff Rachel Abaskharon is attached hereto as Exhibit 1. The letter addressed
11   to Plaintiff Rimon Abaskharon was in the same format. These letters falsely stated
12   that Plaintiffs owed an amount of money totaling $2,917.74 to Avana La Jolla
13   Apartments, when in fact Plaintiffs owed nothing due to the early termination
14   agreement that had been made and relied upon detrimentally as alleged above.
15         19.    After sending the collection letters, Defendant attempted to contact
16   Plaintiffs by telephone on 2/19/2020 and 3/9/2020 for the purpose of collecting this
17   sum. Plaintiffs are informed and believe and based thereon allege that after
18   February 14, 2020, Defendant also made false statements that Plaintiffs owed the
19   amount of money demanded to each one of the three credit reporting agencies,
20   Equifax, Transunion and Experian, in order to further Defendant’s efforts to collect
21   the false debt from Plaintiffs.
22         20.    On or about March 12, 2020, Plaintiffs sent a dispute letter to
23   Defendant. A true and correct copy of that dispute letter is attached hereto as
24   Exhibit 2.
25         21.    On or around April 8, 2020, Defendant sent Plaintiffs a response to the
26   dispute letter, demanding a balance of $2,617.74 without providing any explanation
27   why the balance was reduced only $300.00. A true and correct copy of that letter,
28   without attachments, is attached hereto as Exhibit 3. The attachments to the letter
     did not explain the reason for the $300.00 deduction either.
                                            COMPLAINT
                                               -4-
 Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.5 Page 5 of 20



1
               22.   Plaintiffs are informed and believe and based thereon allege that on or
2    about April 3, 2020, Defendant also made false statements that Plaintiffs owed the
3    $2,617.74 demanded to the three credit reporting agencies, Equifax, Transunion and
4    Experian, in order to further Defendant’s efforts to collect the false debt from
5    Plaintiffs.
6              23.   On or about April 28, 2020, Plaintiffs sent Defendant a further dispute
7    letter asserting the invalidity of the debt that Defendant has been attempting to
8    collect from Plaintiffs.
9              24.   On or about June 3, 2020, Defendant sent further correspondence to
10   Plaintiffs representing falsely that they owed $2,617.74. A true and correct copy of
11   this letter is attached as Exhibit 4.
12             25.   On or about August 10, 2020, Plaintiffs sent Defendant a further letter
13   disputing the debt claimed in the April 8 and June 3, 2020 letters from Defendant.
14   A true and correct copy of Plaintiffs’ dispute letter is attached hereto as Exhibit 5.
15             26.   Despite the warnings in Plaintiffs’ dispute letters and the explanation
16   for the basis upon which Plaintiffs owe no money, Defendant has persisted in its
17   efforts to collect the alleged debt from Plaintiffs.
18             27.   Plaintiffs have suffered substantial emotional distress as a result of
19   being continually harassed about a false debt. They have also suffered financially as
20   a result of Defendant’s false statements to the credit reporting agencies, which has
21   negatively marred their credit and which has also prevented them from being able to
22   refinance debts that they owe to a lower interest rate, despite their otherwise perfect
23   credit.
24                                 FIRST CLAIM FOR RELIEF
25                                   (Violations of the FDCPA)
26             28.   Plaintiffs repeat, re-allege, and incorporate by reference all the
27   allegations contained in the paragraphs above.
28             29.   Based on information and belief, Defendant violated the FDCPA.
     Defendant’s violations include, but are not limited to, the following:
                                               COMPLAINT
                                                  -5-
 Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.6 Page 6 of 20



1
                 a. 15 U.S.C. §1692e(2)(A) by making a false representation of the
2                   character, amount, or legal status of the alleged debt;
3                b. 15 U.S.C. §1692e(8) by communicating to a person credit information
4                   which is known or should be known to be false;
5                c. 15 U.S.C. §1692e(10) by making use of a false representation or
6                   deceptive means to collect or attempt to collect a debt;
7                d. 15 U.S.C. §1692(f ) by using unfair or unconscionable means to collect
8                   or attempt to collect a debt;
9                e. 15 U.S.C. §1692f(1) by attempting to collect an amount not permitted
10                  by law; and
11               f. 15 U.S.C. §1692g(b) by not ceasing collection of the debt after
12                  Plaintiffs notified Defendant in writing, within thirty-days of receipt of
13                  the Letter, that the debt was disputed and Plaintiff requested the name
14                  and address of the original creditor or verification of the debt or a copy
15                  of the judgment.
16         30.      As a proximate result of each and every violation of the FDCPA
17   committed by Defendant, each Plaintiff is entitled to any actual damages pursuant to
18   15 U.S.C. § 1692k(a)(1), statutory damages in an amount up to $1,000.00 pursuant
19   to 15 U.S.C. § 1692k(a)(2)(A), and reasonable attorney’s fees and costs pursuant to
20   15 U.S.C. § 1692k(a)(3).
21         31.      As actual damages, Plaintiffs’ claim includes damages for emotional
22   distress and loss of credit opportunities due to the false credit reporting.
23                                   PRAYER FOR RELIEF
24   WHEREFORE, Plaintiffs pray that judgment be entered against Defendant, and pray
25   for the following relief:
26      1. An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against
27         Defendant and for Plaintiffs Rimon Abaskharon and Rachael Abaskharon in
28         an amount of at least $25,000.00, according to proof;


                                              COMPLAINT
                                                 -6-
 Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.7 Page 7 of 20



1
        2. An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
2          1692k(a)(2)(A) against Defendant and for Plaintiff Rimon Abaskharon;
3       3. An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
4          1692k(a)(2)(A) against Defendant and for Plaintiff Rachel Abaskharon;
5       4. An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
6          U.S.C. § 1692k(a)(3) against Defendant and for Plaintiffs; and
7       5. Such other and further relief this court may deem just and proper.
8                                      JURY DEMAND
9          Pursuant to the Seventh Amendment to the Constitution of the United States
10   of America, Plaintiffs are entitled to, and demand, a trial by jury.
11                                     Respectfully submitted,
12

13   DATED: __2/15/2021__                /s/ Daniel Lickel_______________
14                                       Attorney for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            COMPLAINT
                                               -7-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.8 Page 8 of 20




                 EXHIBIT 1




                                Complaint
                                  -8-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.9 Page 9 of 20




                                  Complaint
                                    -9-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.10 Page 10 of 20




                                   Complaint
                                     -10-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.11 Page 11 of 20




                  EXHIBIT 2




                                  Complaint
                                    -11-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.12 Page 12 of 20




                                                                             Rimon Abaskharon
                                                                             Rachel Abaskharon
                                                                           6780 Friars Rd., #365
                                                                           San Diego, CA 92108

March 12, 2020

National Credit Systems, Inc.
P.O. Box 312125
Atlanta, GA 31131-2125

National Credit Systems, Inc.
DEPT 855
PO Box 4115
Concord, CA 94524

Via Certified Mail Return Receipt Requested

Re:    Your letter dated February 14, 2020, demanding $2,917.74
       Your account no. 4318141
       Purported Current Creditor: Avana La Jolla Apts. / 57

To Whom it May Concern:

We write this letter to inform you that we dispute the accuracy of the information contained in
the correspondence that National Credit Systems, Inc. (“you”), sent to us dated February 14,
2020. We received two letters from you on February 24, 2020; one addressed to each of us. We
also received voicemails from you on 2/19/2020 and 3/9/2020. We are now asserting our rights
to dispute this debt under the Federal Fair Debt Collection Practices Act. We do not owe the
$2,917.74 that you claim that we owe.

Please be advised that we made an agreement with our former landlord, whom you claim to
represent, that is totally inconsistent with the amount of money you are demanding that we pay.
We do not owe anything to you or to Avana La Jolla Apartments. We terminated our lease with
Avana La Jolla Apartments by an agreement that required us to pay $578.20. If you had the
records of our account, you would see that this item was placed on our account on 12/20/2019.
Subsequently, pursuant to the agreement, we moved out on December 27, 2019. No additional
early termination fee should have been charged. Furthermore, the maintenance manager also
cleared our apartment of any damages or cleaning charges and specifically told us at our pre-




                                               Complaint
                                                 -12-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.13 Page 13 of 20




move-out inspection that no charges would be deducted from our deposit. Based on these facts,
we do not owe any money on this account.

As a debt collector, you are obligated under federal law to verify the accuracy of the allegations
contained in your letter. Pursuant to 15 U.S.C. Section 1692g, you must obtain verification of
the debt or a copy of the Judgment and forward such verification or copy of the Judgment to us
within thirty (30) days following receipt of this letter.

Furthermore, you must provide us with the name and address of the original creditor if different
from the current creditor. You must also stop collection of the debt until you obtain verification
of the debt, a copy of a Judgment, or the name and address of the original creditor; and you have
also provided us with the same.

If you failed to comply with the provisions set forth by the Federal Fair Debt Collection Practices
Act and California Fair Debt Collection Practices laws, we may be forced to seek legal action
against you. If we are forced to seek legal action, you may be liable for incidental and
consequential damages, costs, and possibly punitive damages. Do not attempt to communicate
with us except in writing at the address above.

                                            Sincerely,




                    Rimon Abaskharon                       Rachel Abaskharon




                                              Complaint
                                                -13-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.14 Page 14 of 20




                  EXHIBIT 3




                                  Complaint
                                    -14-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.15 Page 15 of 20




                                    Complaint
                                      -15-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.16 Page 16 of 20




                  EXHIBIT 4




                                      Complaint
                                        -16-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.17 Page 17 of 20




                                   Complaint
                                     -17-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.18 Page 18 of 20




                  EXHIBIT 5




                                     Complaint
                                       -18-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.19 Page 19 of 20



                                                                                       Rimon Abaskharon
                                                                                       Rachel Abaskharon
                                                                                     6780 Friars Rd., #365
                                                                                     San Diego, CA 92108
August 10, 2020

National Credit Systems, Inc.
P.O. Box 312125
Atlanta, GA 31131-2125

Via Certified Mail Return Receipt Requested

Re:     Your letter dated April 8, 2020 demanding $2.617.74
        Your account no. 4318141
        Purported Current Creditor: Avana La Jolla Apts. / 57

To Whom it May Concern:

We write this letter to inform you that we continue to dispute the accuracy of the information
contained in the correspondence that National Credit Systems, Inc. (“you”), sent to us dated April 8,
2020.

As a debt collector, you are obligated under federal law to verify the accuracy of the allegations
contained in your letter. Pursuant to I5 U.S.C. Section 1692g, you must obtain verification of the debt or
a copy of the judgment and forward such verification or copy of the judgment to us. Since you have
failed to request from the purported original creditor a full and detailed account summary and all
agreements pertaining to the early termination and notice thereof, you have failed to meet this
obligation to properly verify the accuracy of the purported debt.

Regarding early termination fees, as stated in our previous letter, we made an alternative agreement
with our former landlord, whom you claim to represent, that is totally inconsistent with the amount of
money you are demanding that we pay. We do not owe anything to you or to Avana La Jolla Apartments
or to Greystar Property Management. We terminated our lease with Avana La Jolla Apartments by an
agreement that required us to pay $578.20. This agreement was made in writing and reflected that only
7 days rent would be charged because the unit was to be renovated after we moved out. In the
enclosed account statement, you will see the charge of $578.20 made by Avana La Jolla Apartments on
December 3, 2019. I was advised by their staff that there would be a $319.74 credit applied as our rent
was paid beyond the date of termination, so we made a payment of $258.46 on December 20, 2019 that
fully compensated the terms of that agreement and resolved all balances due to the termination of the
lease. In addition to arranging and acting in accordance with this agreement, your client’s property
manager noted in its systems that he/she would only charge a breakage fee equal to 7 days of rent,
prior to our decision to extend the lease. Finally, the $2500.00 breakage fee is erroneous because there
is no writing confirming that (which is required by the lease) and had I been told that the charge was
$3,008.46, I would not have moved and instead cancelled the plans I was making for my subsequent
housing arrangement.

Regarding insufficient notice, you will see proper notice was given and agreed upon if your client would
provide you all the documentation regarding the notice given and the termination agreement.


                                                      Complaint
                                                        -19-
Case 3:21-cv-00275-L-MSB Document 1 Filed 02/15/21 PageID.20 Page 20 of 20




Regarding damages, your client fails to show any justification for the charges. As previously stated, the
maintenance manager also cleared our apartment of any damages or cleaning charges and specifically
told us at our pre-move-out inspection that no charges would be deducted from our $99 deposit. All
charges from damages should be removed.

Regarding utilities, the statement of utilities provided is not sufficient and inaccurate in comparison to
the portion of debt due to utilities which your client purports. In the enclosed account statement, you
will see that all utility charges billed through December 31, 2019 were paid in full. The purported
charges for utilities in the document titled Final account statement – Revised provided by you, do not
match those in the document titled Utility Statement for Avana La Jolla, which were also provided by
you.

Regarding the $99.00 deposit placed on the apartment, your client continues to incorrectly withhold it
from us, without justification or the due diligence to review their own accounts.

If you fail to comply with the provisions set forth by the Federal Fair Debt Collection Practices Act, we
may be forced to seek legal action against you. If we are forced to seek legal action, you may be liable
for incidental and consequential damages, costs, and possibly punitive damages. Do not attempt to
communicate with us except in writing at the address above.

                                                 Sincerely,




                   Rimon Abaskharon                                  Rachel Abaskharon




                                                 Complaint
                                                   -20-
